 1       SIDLEY AUSTIN LLP
         Samuel A. Newman (SBN 217042)
 2       (sam.newman@sidley.com)
         Genevieve G. Weiner (SBN 254272)
 3       (gweiner@sidley.com)
         Julia Philips Roth (SBN 324987)
 4       (julia.roth@sidley.com)
         555 West Fifth Street
 5       Los Angeles, CA 90013
         Telephone: 213.896.6000
 6       Facsimile: 213.896.6600

 7       SIDLEY AUSTIN LLP
         Charles M. Persons (admitted pro hac vice)
 8       (cpersons@sidley.com)
         Juliana Hoffman (admitted pro hac vice)
 9       (jhoffman@sidley.com)
         Jeri Leigh Miller (admitted pro hac vice)
10       (jeri.miller@sidley.com)
         2021 McKinney Avenue
11       Suite 2000
         Dallas, TX 75201
12       Telephone: 214.981.3300
         Facsimile: 214.981.3400
13
         Attorneys for Debtors and Debtors in
14       Possession

15                                UNITED STATES BANKRUPTCY COURT
16                                NORTHERN DISTRICT OF CALIFORNIA
                                          SAN JOSE DIVISION
17
     In re:                                              )   Case No. 20-50682 (MEH)
18                                                       )
     WAVE COMPUTING, INC., et al.,                       )   Chapter 11 (Jointly Administered)
19
                       1
                                                         )
               Debtors.                                  )   DECLARATION OF LAWRENCE R.
20
                                                         )   PERKINS IN SUPPORT OF MOTION OF
21                                                       )   DEBTORS TO SHORTEN TIME FOR
                                                         )   HEARING ON DEBTORS’ MOTION FOR
22                                                       )   ENTRY OF AN ORDER (I) APPROVING
                                                         )   BIDDING PROCEDURES IN
23                                                       )   CONNECTION WITH THE SALE OF
                                                         )   SUBSTANTIALLY ALL OF THE
24                                                           DEBTORS’ ASSETS; (II) APPROVING
                                                         )   PROCEDURES FOR THE ASSUMPTION
                                                         )   AND ASSIGNMENT OF EXECUTORY
25
                                                         )   CONTRACTS AND UNEXPIRED
26                                                       )

27   1
      The Debtors in these chapter 11 cases are Wave Computing, Inc., MIPS Tech, Inc., Hellosoft, Inc.,
     Wave Computing (UK) Limited, Imagination Technologies, Inc., Caustic Graphics, Inc., and MIPS
28   Tech, LLC. The Debtors’ mailing address is 3201 Scott Blvd, Santa Clara, CA 95054.

 Case: 20-50682            Doc# 886   Filed: 12/10/20   1
                                                        Entered: 12/10/20 21:49:20      Page 1 of
                                                   5
 1                                                        )   LEASES; AND (III) GRANTING
                                                          )   RELATED RELIEF
 2                                                        )
                                                          )   Related to Dkt No.: 885
 3                                                        )
                                                          )   [No Hearing Requested]
 4                                                        )
 5                                                        )

 6
               I, Lawrence Perkins, declare:
 7
               1.     I am the Chief Executive Officer at SierraConstellation Partners LLC (“SCP”) and the
 8
     Chief Restructuring Officer to Wave Computing, Inc. (“Wave”) and its affiliated debtors and debtors
 9
     in possession in the above-captioned chapter 11 cases (collectively, the “Debtors”). I make this
10
     declaration (the “Declaration”) in support of the Motion of Debtors Pursuant to B.L.R. 9006-1
11
     Requesting Order Shortening Time for Hearing on Debtors’ Motion for Entry of an Order (I)
12
     Approving Bidding Procedures in Connection with the Sale of Substantially All of the Debtors’ Assets;
13
     (II) Approving Procedures for the Assumption and Assignment of Executory Contracts and Unexpired
14
     Leases; and (III) Granting Related Relief (the “Motion to Shorten Notice”)2 filed by the Debtors on
15
     the same day herewith. In particular, I submit this Declaration in support of the Motion to Shorten
16
     Notice.
17
               2.      The statements in this Declaration are, except as otherwise indicated, based on my
18
     personal knowledge or views, on information that I have obtained from the Debtors and their other
19
     advisors, from the Debtors’ books and records, and from information obtained from SCP personnel
20
     working directly with me and under my supervision. I am not being specifically compensated for this
21
     testimony other than through payments to be received by SCP for my role as the Debtors’ Chief
22
     Restructuring Officer. I am over the age of 18 years and am authorized to submit this Declaration. If
23
     I were called upon to testify, I could and would competently testify to the facts set forth herein.
24
               3.     SCP, the Debtors and Armory Securities continued to market their assets for sale and
25
     determined the Debtors would proceed with an auction if the Debtors received one or more qualified
26
     bids in an amount in excess of $52,500,000, as set forth in the Plan and Disclosure Statement. As of
27
     2
       Capitalized terms used but not otherwise define herein shall have the meaning ascribed to them in
28   the Motion to Shorten Notice.

 Case: 20-50682         Doc# 886     Filed: 12/10/20    2
                                                        Entered: 12/10/20 21:49:20         Page 2 of
                                                  5
 1   November 22, 2020—the initial bid deadline communicated to potential buyers by Armory

 2   Securities—no such bid had been receive.

 3          4.      In the first week of December, a prospective buyer has since submitted a highly

 4   attractive bid for the Debtors’ assets. This bid, had it been received by the Initial Bid Deadline, would

 5   have caused the Debtors to seek Court approval of the bid, procedures to evaluate the bid and to seek

 6   overbids of this bid as contemplated by the Plan, which would have permitted the request to be made

 7   on ordinary notice. Unfortunately, the Stalking Horse Bidder did not present its bid until well after

 8   the Initial Bid Deadline.

 9          5.      Upon receiving the bid, the Debtors consulted with SCP, including myself, and the rest

10   of their advisors, the Committee and the Debtors’ various constituents, and have concluded that the

11   bid offers value superior to that offered by the Restructuring and that an auction should be scheduled

12   to permit higher and otherwise better bids to be solicited, including improved Restructuring terms.

13   The Debtors have received indication from a variety of constituents that additional delay in the process

14   of the reorganization will impair the business by disrupting the Debtors’ relationships with key

15   customers and employees. I believe, therefore, that it is necessary to hold the Auction, if at all, on or

16   before December 18, 2020 to avoid material harm to the business and the value available to creditors.

17          6.      Since the commencement of these Chapter 11 Cases, the Debtors have pursued a dual-

18   track strategy involving either an equitization refinancing of the companies’ current capital structure

19   (the “Restructuring”), as described in more detail in the Plan, or a sale of substantially all of the assets

20   to a third party. In furtherance of the sale track of this strategy, Armory Securities, LLC (“Armory

21   Securities”) was retained3 as its investment banker in August 2020 to assist the Debtors in continuing

22   to market their assets and establish a sale process designed to generate maximum value for all creditors

23   and other parties in interest. At the same time, the Debtors, the Committee, and the DIP Lender, in

24   consultation with me and SCP, engaged in negotiations in furtherance of the Restructuring.

25          7.      Despite Armory having communicated to potential purchasers the liquidity and other

26   commercial constraints that limited the timeframe for which the Debtors could continue to elicit offers,

27   3
       See Order Pursuant to 11 U.S.C. §§ 327(a) and 328(a) and Fed. R. Bankr. P. 2014(a) Authorizing
     the Retention and Employment of Armory Securities, LLC as Investment Banker to the Debtors
28   Effective as of August 23, 2020 [Dkt. No. 688].

 Case: 20-50682        Doc# 886      Filed: 12/10/20      3
                                                          Entered: 12/10/20 21:49:20         Page 3 of
                                                  5
 1   as of November the Debtors received no viable expressions of interest. As such, the Debtors proceeded

 2   to move forward with the Restructuring. It was only after solicitation commenced that the Debtors

 3   received the offer from the Stalking Horse Bidder to purchase substantially all of the Debtors’ assets

 4   on terms superior to those of the Restructuring.

 5          8.       The Debtors, in consultation with their advisors and me, have determined that

 6   significant erosion of value will occur due to employee and/or customer attrition if the Debtors are

 7   unable to provide some degree of assurance to those constituencies regarding the future direction of

 8   the business.    Therefore, I submit that the Bidding Procedures and timeline proposed herein

 9   appropriately balance the Debtors’ need for expediency with the value-generating potential of an

10   auction.

11          9.       Second, due to the nature of the Debtors’ primary assets (intellectual property and

12   technology), I believe that a longer sale timeline runs the risk of diminishing their value, to the

13   detriment of the Debtors’ estates and their stakeholders.

14          10.      Third, I believe that shortened notice of the hearing on the Bidding Procedures Motion

15   is appropriate given the Debtors’ prior and ongoing marketing efforts and the fact that all interested

16   parties in these Chapter 11 Cases have been on notice of the possibility of a sale of the Debtors’ assets

17   since well before the filing of the Bidding Procedures Motion. As noted, SCP has worked with the

18   Debtors to market their assets since before the Petition Date. Further, the potential Asset Sale was

19   contemplated in the Debtors’ Plan and Disclosure Statement (see, e.g., Disclosure Statement, Art. II.B;

20   Plan, Art. I.A.6), original versions of which were filed on October 15, 2020.4

21          11.      Fourth, it will be beneficial to maximize the number of days between entry of the

22   Bidding Procedures Order and the hearing on approval of the sale so that potential bidders will have

23   sufficient time to formulate and submit their bids in accordance with the Court-approved Bidding

24   Procedures. In other words, the sooner the bidding process is understood, the better it will be for all

25   4
       See Chapter 11 Plan of Reorganization Joint Chapter 11 Plan of Reorganization for Wave
26   Computing, Inc. and Its Debtor Affiliates Filed by Debtor Wave Computing, Inc. [Dkt. No. 600] and
     Disclosure Statement for the Joint Chapter 11 Plan of Reorganization Joint Chapter 11 Plan of
27   Reorganization for Wave Computing, Inc. and Its Debtor Affiliates Filed by Debtor Wave Computing,
     Inc. [Dkt. No. 601].
28

 Case: 20-50682        Doc# 886     Filed: 12/10/20     4
                                                        Entered: 12/10/20 21:49:20        Page 4 of
                                                 5
 1   parties, including the Debtors’ estates, creditors, and other stakeholders. Thus, I believe that the

 2   bidding process is more likely to maximize value if the Hearing is held as soon as possible.

 3          12.     Finally, I do not believe that any parties in interest will be materially prejudiced by the

 4   expedited Hearing. I believe that the Proposed Objection Deadline provides adequate notice and

 5   opportunity to raise any concerns which interested parties may have with respect to the Bidding

 6   Procedures Motion. I understand that the Bidding Procedures Motion does not seek approval of the

 7   Stalking Horse APA itself such that objections to any ultimate sale are preserved. The Bidding

 8   Procedures Motion instead seeks to outline procedures and implement an auction process to maximize

 9   the value of the Debtors’ assets for the benefit of all constituents.

10          13.     No prior time modifications with respect to the Bidding Procedures Motion have been

11   sought by the Debtors or provided by the Court.

12          14.     For the foregoing reasons, I believe it is in the best interests of the Debtors, their estates,

13   and all parties in interest to have the Bidding Procedures Motion heard on an expedited basis as

14   requested in the Motion to Shorten Notice.

15          Executed on this 10th day of December, 2020

16

17                                                           /s/ Lawrence R. Perkins
                                                             Lawrence R. Perkins, Chief Executive Officer
18                                                           SierraConstellation Partners, LLC
19

20

21

22

23

24

25

26

27

28

 Case: 20-50682        Doc# 886      Filed: 12/10/20      5
                                                          Entered: 12/10/20 21:49:20          Page 5 of
                                                  5
